HUBBART, Judge
(concurring).
I concur in the affirmance of the final judgment under review solely on the basis that the appellant has failed to make a proper record of the proceedings below. It appears that the court reporter arrived late for the non-jury trial herein, and, accordingly, reported only thirty-five minutes of this fifty-five minute trial. As a result, the entire direct examination and a portion of the cross examination of an essential witness was never reported below. Moreover, the appellant has made no effort to reconstruct the omitted testimony of this essential witness under Fla.R.App.P. 9.200(b)(3). Under these circumstances, we have no alternative but to affirm based on the authority of Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979), and I would do so without reaching the merits of this appeal.